DECISION
On August 25, 2015, the Defendant was sentenced to the Montana State Women’s Prison for fifteen (15) years, to run consecutively to any previous sentences, for the offense of Count I: Driving a Motor Vehicle Under the Influence of Alcohol or Drugs, a Felony. It was ordered that Defendant be designated as a Subsequent Persistent Felony Offender for sentencing under §46-18-501 and §46-18-502, MCA. The Defendant received credit for time spent in pre-trial incarceration from January 21, 2015 to August 25, 2015.
On April 8, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Peter Ohman of the Office of the State Public Defender. The State was not represented. The *31Defendant’s brother-in-law, Stephen Lethert, was present and testified. The Defendant’s sister, Charla Lethert, was present and did not testify.
Done in open Court this 8th day of April, 2016.
DATED this 3rd day of May, 2016.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Kathy Seeley, Member and Hon. Brad Newman, Member.